DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	This action is in response to REMARKS, filed 03/18/2021. Claims 1-18 of US Application No. 16/200,070, filed on 03/18/2021, are currently pending and have been examined. Claims 1, 3, 6, 9, 12, 13, 14 and 16 have been amended, claims 10 and 18 are cancelled.
	
	
Response to Arguments
	Applicant’s arguments with respect to the rejection of claims 1, 2, 4-6, 9-11, 13, 14, and 16-18, under 35 U.S.C. §102, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al.

	With respect to claim 1, rejected under 35 U.S.C. §102, Applicant argues that Montemurro does not suggest or teach the amended claim language, namely: “…Montemurro lacks a predicted event location, a predicted event, and other claimed elements…”



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 2, 4-6, 9, 11, 13, 14, 16,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Montemurro et al. (US 2019/0385448 A1, “Montemurro”) in view of Choi et al. (US 2020/0160704 A1, “Choi”).

	Regarding claim 1, Montemurro discloses a method and system for traffic management and teaches:

A vehicle comprising: (the invention provides numerous types of vehicles within a traffic management system - See at least ¶ [0049] and [0051]) 

an electric machine; and (a vehicle described in the invention may be an electric vehicle, i.e., a vehicle comprising an electric machine - See at least ¶ [0066] and [0098])

a controller configured to (vehicle 110 is controlled by ECU 116 and 118 - See at least ¶ [0025] and Fig. 1), responsive to indication of a predicted event location on a roadway, (when a vehicle with higher priority, e.g., an emergency vehicle, enters into the area, i.e., an event location, of a vehicle with lower priority, i.e., a predicted event on a roadway, the lower priority vehicle may be commanded to pull over and slow down - See at least ¶ [0160]) adjust a speed of the vehicle via regenerative braking or propulsion of the electric machine according to a predetermined acceleration band and a speed requirement defined by a remote controller, (traffic management service 414, i.e., a remote controller, defines controls for the vehicle. The controls include adjusting speed up, i.e., for the all-electric vehicle propulsion of an electric machine, or down and what increment, i.e., pre-defined acceleration band, to change the speed by - See at least ¶ [0096]) such that the vehicle passes through the roadway at a distance from the predicted event location that ensures a predicted event associated with the predicted event location does not occur, (other vehicles may adjust their operational parameters according to the priority asserted by other vehicles. For wherein the speed requirement being based on a speed request from the vehicle, (traffic management service 414 may indicate that a vehicle must speed up or slow down, i.e., the traffic management service knows the current speed (speed request) of the vehicle - See at least ¶ [0104]) and a priority of the vehicle, [] (the vehicle will be required to adjust speed based on its current speed, i.e., the speed request, and the vehicle priority, e.g., pull over if the vehicle is not at a high priority - See at least ¶ [0140] and [0144] - [0145]) 

	Montemurro does not explicitly teach wherein the priority of the vehicle is based on a number of intersections anticipated to be encountered by the vehicle along the roadway. However, Choi discloses an electronic device and method of providing driving guide information and teaches: 

and wherein the priority of the vehicle is based on a number of intersections anticipated to be encountered by the vehicle along the roadway.  (processor 220 may calculate an expected occupancy time per interval, i.e., based on the number of intersections anticipated to be encountered, of the roundabout for each vehicle based on at least one of the driving-related information or the driving expectation information about the plurality of 

	In summary, Montemurro discloses a method and system for traffic management and teaches V2X communication to assign priority to vehicles based on a variety of parameters, e.g., vehicle type, vehicle occupants, vehicle purpose, etc. Montemurro does not explicitly teach assigning priority based on a number of intersections anticipated to be encountered by the vehicle along the roadway. However, Choi discloses an electronic device and method of providing driving guide information and teaches a V2X communication system to assign priority to vehicles based on a variety of parameters including driving route (distance) and time, per-interval occupancy time, wait times, etc. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for traffic management of Montemurro to provide for the V2X server, as taught in Choi, to prevent and/or reduce accidents and enable smooth flow of traffic at a roundabout. (At Choi ¶ [0048])	

	Regarding claim 2, Montemurro further teaches: 

wherein the speed request is based on a speed of the vehicle (the vehicle will be required to adjust its speed based on its current speed, i.e., the speed 

	Regarding claim 4, Montemurro further teaches: 

wherein the priority is assigned by the vehicle. (the priority assignment may be requested by a vehicle based on conditions it detects - See at least ¶ [0099])

	Regarding claim 5, Montemurro further teaches: 

wherein the priority is assigned by the remote controller. (based on vehicle registration information, the local traffic service 416, i.e., the remote controller, will assign a vehicle a priority - See at least ¶ [0095])

	Regarding claim 6, Montemurro further teaches:

wherein the priority is further based on a fuel efficiency of the vehicle (vehicles that run on a non-gasoline fuel, e.g., electric, natural gas, etc., are given priority as an eco-incentive, i.e., based on fuel efficiency - See at least ¶ [0098]) derived from a make and model of the vehicle. (vehicles are identified by their Vehicle Identification Number (VIN), license plate number, Department of Motor Vehicles registration number, insurance policy, etc. The VIN number provides the make/model of the vehicle as well as the engine type, e.g., gasoline, 

	Regarding claim 9, Montemurro discloses a method and system for traffic management and teaches:

A traffic controller comprising: (access nodes 320, 330, 340, and 350 are responsible for operations on road segments, i.e., a traffic controller - See at least ¶ [0081] and Fig. 3)

a controller configured to, (traffic management service 322 may be a software, hardware, or combination thereof based controller - See at least ¶ [0081]) responsive to receiving a speed request (traffic management service 414 may indicate that a vehicle must speed up or slow down, i.e., the traffic management service knows the current speed (speed request) of the vehicle - See at least ¶ [0104]) having a priority less than a predetermined threshold (vehicles traveling in the roadway may be assigned different levels, i.e., thresholds, of priorities - See at least ¶ [0064] and [0105]) and defining a speed outside of a predetermined speed band from one of a plurality of vehicles approaching a road, (traffic management service 414 may determine the current speed of the vehicle - See at least ¶ [0104]; traffic management service may also institute a maximum speed limit, i.e., a  predetermined speed band- See at least TABLE 2 “Features Allowed”) issue a speed requirement based on the priority to cause a speed of the one to be within the predetermined speed band before entering the road, and (traffic management service 414 may cause the vehicle to speed up or slow down, i.e., force the vehicle to be below the maximum speed limit - See at least ¶ [0104]))

responsive to the priority being greater than the predetermined threshold, (vehicles traveling in the roadway may be assigned different levels, i.e., thresholds, of priorities - See at least ¶ [0064] and [0105]) adjust the predetermined speed band to encompass the speed defined by the speed request, (when entering into a control area the vehicle may be placed into a platoon wherein the other vehicles, i.e., the plurality, in the area are required to adjust their speed, i.e., cause the plurality to be within a band of speed, with respect to the speed of the first vehicle in order to form a platoon - See at least ¶ [0148])

	Montemurro does not explicitly teach but Choi further teaches: 

wherein the priority is based on a number of intersections anticipated to be encountered by the one along the road. (processor 220 may calculate an expected occupancy time per interval, i.e., based on the number of intersections anticipated to be encountered, of the roundabout for each vehicle based on at least one of the driving-related information or the driving expectation information about the plurality of vehicles. Processor 220 may determine a per-interval driving priority based on at least one of a wait time, a driving direction, a 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for traffic management of Montemurro to provide for the V2X server, as taught in Choi, to prevent and/or reduce accidents and enable smooth flow of traffic at a roundabout. (At Choi ¶ [0048])	
	
	Regarding claim 11, Montemurro further teaches:

wherein the speed request is based on a speed of the one. (the vehicle will be required to adjust its speed based on its current speed, i.e., the speed request - See at least ¶ [0140] and [0144] - [0145])

	Regarding claim 13, Montemurro further teaches:

wherein the priority is further based on an event detected by the one. (priority may be determined based on the purpose for the journey of the vehicle, e.g., emergency vehicles responding to a traffic accident, i.e., an event, may have higher priority than an emergency vehicle relocating to the dispatch garage - See at least [0088] - [0090])

	Regarding claim 14, Montemurro further teaches:

wherein the priority is further  based on a fuel efficiency of the one (vehicles that run on a non-gasoline fuel, e.g., electric, natural gas, etc., are given priority as an eco-incentive, i.e., based on fuel efficiency - See at least ¶ [0098]) derived from a make and model of the one. (vehicles are identified by their Vehicle Identification Number (VIN), license plate number, Department of Motor Vehicles registration number, insurance policy, etc. The VIN number provides the make/model of the vehicle as well as the engine type, e.g., gasoline, electric, etc. Therefore, eco-incentive may derived from the VIN number based on the make/model/engine type)

	Regarding claim 16, Montemurro discloses a method and system for traffic management and teaches:

A traffic controller comprising: (access nodes 320, 330, 340, and 350 are responsible for operations on road segments, i.e., a traffic controller - See at least ¶ [0081] and Fig. 3)

a controller configured to, (traffic management service 322 may be a software, hardware, or combination thereof based controller - See at least ¶ [0081]) responsive to indication of a predicted event location on a roadway (once the trigger condition is met, information about the vehicle can be provided to the new local traffic service to allow integration of the vehicle into the region, road segment or area of control. Integration of the vehicle could involve  and receiving a speed request (traffic management service 414 may indicate that a vehicle must speed up or slow down, i.e., the traffic management service knows the current speed (speed request) of the vehicle - See at least ¶ [0104]) having a priority greater than a predetermined threshold (vehicles traveling in the roadway may be assigned different levels, i.e., thresholds, of priorities - See at least ¶ [0064] and [0105]) and defining a speed outside of a speed band from one of a plurality of vehicles approaching the roadway, (traffic management service 414 may determine the current speed of the vehicle - See at least ¶ [0104]; traffic management service may also institute a maximum speed limit, i.e., a  predetermined speed band- See at least TABLE 2 “Features Allowed”) issue a speed requirement based on the speed request to cause a speed of the plurality to be within a band of the speed defined by the speed request before the one enters the roadway (when entering into a control area the vehicle may be placed into a platoon wherein the other vehicles, i.e., the plurality, in the area are required to adjust their speed, i.e., cause the plurality to be within a band of speed, with respect to the speed of the first vehicle in order to form a platoon - See at least ¶ [0148]) such that the plurality passes through the roadway at a distance from the predicted event location that ensures a predicted event associated with the predicted event location does not occur. (by adjusting the speed of the platoon to the speed of the entering vehicle, a traffic jam, collision, or some other interference based event is prevented. This is accomplished by the plurality of 

	Regarding claim 17, Montemurro further teaches:

wherein the controller is further configured to, (traffic management service 322 may be a software, hardware, or combination thereof based controller - See at least ¶ [0081]) responsive to the priority being less than the predetermined threshold, (vehicles traveling in the roadway may be assigned different levels, i.e., thresholds, of priorities - See at least ¶ [0064] and [0105]) issue the speed requirement based on the priority to cause a speed of the one to be within the speed band before entering the road. (traffic management service 414 may cause the vehicle to speed up or slow down, i.e., force the vehicle to be below the maximum speed limit - See at least ¶ [0104])


	Claims 3, 7, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Montemurro in view of Choi, as applied to claims 1 and 9, and in further view of Rios-Torres et al. (Online Optimal Control of Connected Vehicles for Efficient Traffic Flow at Merging Roads, “Rios-Torres”)

	Regarding claim 3, Montemurro does not explicitly teach that the priority is further based on a distance between the vehicle and the roadway. However, Rios-Torres discloses a framework and a closed-form solution that optimizes the acceleration profile 

wherein the priority is further based on a distance between the vehicle and the roadway. (when a vehicle reaches the control zone it communicates with the central controller. The controller defines the priority of the vehicle based on which vehicle is closer, i.e., distance, to the upcoming merging roadway - See at least §III ¶2)

	In summary, Montemurro teaches a priority based traffic control system that may use the position of the vehicle, e.g., which lane they occupy, in its priority determination. Montemurro does not explicitly teach the priority being based on a distance between the vehicle and the roadway. However, Rios-Torres discloses a framework that optimizes the acceleration profile of vehicles for fuel economy while avoiding collisions at merging zones, i.e., roadways merging, and teaches giving a vehicle a priority based on the distance of the vehicle to the merging portion of the roadways.

	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the method and system for traffic management of Montemurro and Choi to provide for distance based priority, as taught in Rios-Torres, to avoid the problem of blocked lanes. (Rios-Torres at §III ¶2)	



wherein the predetermined acceleration band is based on the fuel efficiency. (a centralized controller derives the optimal acceleration policy in terms of fuel consumption - §II ¶2)

	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the method and system for traffic management of Montemurro and Choi to provide for acceleration profile, as taught in Rios-Torres, to minimize fuel consumption. (§IV ¶3)

	Regarding claim 8, Montemurro does not explicitly teach, but Rios-Torres further teaches:

wherein the controller is further configured to adjust the speed at a maximum allowed by the predetermined acceleration band. (the optimal acceleration profile, i.e., maximum allowed, imposed by the controller resulted in a minimizing fuel consumption - See at least §IV ¶3)

	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the method and system for traffic management of Montemurro and Choi to provide for acceleration profile, as taught in Rios-Torres, to minimize fuel consumption. (§IV ¶3)

	Regarding claim 12, Montemurro does not explicitly teach, but Rios-Torres further teaches:

wherein the priority is further based on a distance between the one and the road. (when a vehicle reaches the control zone it communicates with the central controller. The controller defines the priority of the vehicle based on which vehicle is closer, i.e., distance, to the upcoming merging roadway - See at least §III ¶2)

	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the method and system for traffic management of Montemurro and Choi to provide for distance based priority, as taught in Rios-Torres, to avoid the problem of blocked lanes. (Rios-Torres at §III ¶2)

	Regarding claim 15, Montemurro does not explicitly teach, but Rios-Torres further teaches:

wherein the speed is adjusted at a maximum acceleration within a predetermined acceleration band. (the optimal acceleration profile, i.e., maximum allowed, imposed by the controller resulted in a minimizing fuel consumption - See at least §IV ¶3)



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662